


Aflac Incorporated 2nd Quarter 2013 Form 10-Q [afl-0630201310q.htm]
EXHIBIT 10.17
NOTICE OF GRANT OF STOCK OPTIONS
AND STOCK OPTION AGREEMENT


AFLAC INCORPORATED
ID: 58-1167100
Worldwide Headquarters
1932 Wynnton Road
Columbus, Georgia 31999





«Name»    
 
 Option Number:     «Number»
 
«Add1»
 
 Plan:         «Plan»    
 
«Add2»    
 
 
 
«Add3»
 
 
 
 
 
 
 

Effective «Date», you have been granted a Non-Qualifying Stock Option (NQ) to
buy «shares» shares of Aflac Incorporated (the Company) stock at «price» per
share. The total option price of the shares granted is «totalprice».


Shares in each period will become fully vested on the date shown below if you
continue your active membership on the Aflac Incorporated Board of Directors.
Shares
 
Full Vest
 
Expiration Date
«sharesperiod1»
 
«vestdateperiod1»
 
«expiredateperiod1»
«sharesperiod2»
 
«vestdateperiod2»
 
«expiredateperiod2»
«sharesperiod3»
 
«vestdateperiod3»
 
«expiredateperiod3»
«sharesperiod4»
 
«vestdateperiod4»
 
«expiredateperiod4»



Summary of Option Terms:


Duration of Option - Ten years from the effective date of the option (Option
Term), or until one of the following conditions exist.


Upon the cessation of your membership on the Board of Directors for any reason
other than death, disability or retirement, (as defined below), this Option to
the extent not then exercisable (unvested), shall expire, and to the extent then
exercisable (vested), shall remain exercisable until the expiration of the
Option Term as provided above.


Upon the cessation of your membership on the Board of Directors due to death,
disability or, provided you have completed at least one full year of vesting
service following the date of this Notice, retirement (i.e., the cessation of
membership on the Board of Directors as of the date of the first annual
Shareholders' meeting of the Company on or after the date you attain age 75 and
are no longer eligible to stand for reelection as per the By-laws of the
Company) this Option to the extent not then exercisable (unvested), shall become
immediately exercisable (vested), and shall remain exercisable until the
expiration of the Option Term as provided above.


By your signature and the Company's signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company's 2004 Long-Term Incentive Plan (as Amended and Restated March 14,
2012) and the Stock Option Agreement relating to these options, which is
attached to and made a part of this document.


 
 
 
 
by Daniel P. Amos
  
Option Date
 
Aflac Incorporated
  
 
 
 
 
  
 
 
 
 
 
 
 
«name»
 
Date
 



